Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 1 of 39 Page ID
                                 #:3344


  1
      MCGUIREWOODS LLP
  2
      Mathew C. Kane (SBN 171829)
  3 mkane@mcguirewoods.com
      Amy E. Beverlin (SBN 284745)
  4 abeverlin@mcguirewoods.com
      1800 Century Park East
  5 Los Angeles, CA 90067-1501
      Telephone: 310.315.8200
  6 Facsimile: 310.315.8210

  7 (Additional Counsel Below)

  8 Attorneys for Schneider National Carriers, Inc.

  9                          UNITED STATES DISTRICT COURT
 10                        CENTRAL DISTRICT OF CALIFORNIA
 11 CURTIS MARKSON, et al.,                        CASE NO. 5:17-cv-01261
 12                Plaintiffs,
                                                   MEMORANDUM IN SUPPORT OF
 13         vs.                                    DEFENDANTS’ JOINT MOTION
                                                   TO DISMISS THE ANTITRUST
 14 CRST INTERNATIONAL, INC., et al.,              CLAIMS IN THE FOURTH
                   Defendants.                     AMENDED COMPLAINT
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                               i
                  MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                     THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 2 of 39 Page ID
                                 #:3345


  1                                            TABLE OF CONTENTS
  2 INTRODUCTION ..................................................................................................... 1

  3 CASE BACKGROUND ............................................................................................ 4

  4 LEGAL STANDARD ................................................................................................ 5

  5 ARGUMENT .............................................................................................................. 6

  6            I.       THIS COURT’S ORDER SUSTAINING PLAINTIFFS’
                        THIRD AMENDED COMPLAINT DOES NOT INSULATE
  7                     THE FOURTH AMENDED COMPLAINT FROM
                        REVIEW. ............................................................................................... 7
  8
                        A.       The Fourth Amended Complaint Must Stand on Its
  9                              Own, Independently Satisfying Federal Pleading
                                 Standards. .................................................................................... 7
 10
                        B.       The Fourth Amended Complaint Alleges a Far
 11                              Broader Conspiracy and Must Supply Additional Facts
                                 That Render it Plausible. ........................................................... 7
 12
                        C.       In Drafting the Fourth Amended Complaint, Plaintiffs
 13                              Had the Benefit of Extensive Discovery from Five
                                 Defendants and Eight Non-Parties............................................ 8
 14
                        D.       In Rendering Her Ruling, Judge Phillips Also Did Not
 15                              Have the Benefit of a Number of Recent Decisions
                                 Directly on Point. ........................................................................ 9
 16
               II.      THE FOURTH AMENDED COMPLAINT FAILS TO
 17                     ALLEGE DIRECT EVIDENCE OF A NATIONWIDE
                        AGREEMENT. ................................................................................... 10
 18
               III.     THE FOURTH AMENDED COMPLAINT ALSO FAILS
 19                     TO ALLEGE INDIRECT EVIDENCE OF A
                        NATIONWIDE CONSPIRACY. ....................................................... 11
 20
                        A.       In Critical Ways, Plaintiffs Do Not Even Allege
 21                              Parallel Conduct Among All Defendants. .............................. 11
 22                     B.       Plus Factors Previously Relied Upon to Support
                                 Plaintiffs’ Third Amended Complaint Are Not
 23                              Suggestive of a Nationwide Conspiracy. ................................. 13
 24                              1.       Defendants’ Alleged Treatment of Under
                                          Contract Drivers Nationwide Is Not Plausibly
 25                                       Against Their Self Interest. ........................................... 13
 26                              2.       The Communications Alleged in the Fourth
                                          Amended Complaint Are Not Suspicious in the
 27                                       Context of Alleged Nationwide Policies........................ 15
 28                              3.       With No Need to Conspire, Defendants Lacked
                                                                  ii
                      MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                         THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 3 of 39 Page ID
                                 #:3346


  1                                      Any Common Motive to Do So...................................... 17
  2                     C.      Considered Collectively, Plaintiffs’ Allegations Do Not
                                Make a Nationwide Conspiracy Plausible. ............................. 18
  3
               IV.      THE FOURTH AMENDED COMPLAINT SHOULD BE
  4                     DISMISSED FOR FAILURE TO ALLEGE A PER SE
                        VIOLATION OR PLEAD A PRIMA FACIE CASE UNDER
  5                     THE RULE OF REASON. ................................................................. 20
  6                     A.      Plaintiffs Fail to Allege a Per Se Violation of the
                                Antitrust Laws .......................................................................... 20
  7
                                1.       Per Se Analysis is Inappropriate Because The
  8                                      Complaint Alleges Restraints that are Primarily
                                         Vertical, With a Horizontal Element ............................ 21
  9
                                2.       The Mixed Restraints Alleged Here Must Be
 10                                      Analyzed Under the Rule of Reason Because
                                         They Have Procompetitive Effects................................ 23
 11
                        B.      Plaintiffs Fail to Allege a Prima Facie Case Under the
 12                             Rule of Reason........................................................................... 25
 13            V.       PLAINTIFFS’ CLAIMS FOR NATIONWIDE DAMAGES
                        PRIOR TO APRIL 15, 2016 ARE BARRED BY THE
 14                     STATUTE OF LIMITATIONS. ........................................................ 26
 15                     A.      The Fourth Amended Complaint Does Not Relate Back
                                To Plaintiffs’ Earlier Complaints............................................ 26
 16
                                1.       Plaintiffs’ Prior Complaints Did Not Give
 17                                      Defendants Adequate Notice of the Claims of the
                                         Newly Proposed Class Members. .................................. 27
 18
                                2.       There Is Not an Identity of Interests Between
 19                                      Plaintiffs and the Newly Proposed Class
                                         Members, and Relation Back Would Unfairly
 20                                      Prejudice Defendants. .................................................... 27
 21                     B.      Plaintiffs’ Cursory Allegations of Fraudulent
                                Concealment Are Insufficient To Toll The Statutes of
 22                             Limitations................................................................................. 28
 23 CONCLUSION ........................................................................................................ 30

 24

 25

 26

 27

 28
                                                                iii
                     MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                        THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 4 of 39 Page ID
                                 #:3347


  1                                               TABLE OF AUTHORITIES
  2
                                                                  Cases
  3
      Ashcroft v. Iqbal, 556 U.S. 662 (2009) ........................................................................ 5
  4
      Avila v. I.N.S., 731 F.2d 616 (9th Cir. 1984) ............................................................. 27
  5
      Aya Healthcare Services, Inc. v. AMN Healthcare, Inc., No. 17-205, 2018 WL
  6        3032552 (S.D. Cal. June 19, 2018) ................................................................. 19
  7 Aydin Corp. v. Loral Corp., 718 F.2d 897 (9th Cir. 1983) ....................................... 22

  8 B & R Supermarket, Inc. v. Visa, Inc., No. 16-01150, 2016 WL 5725010 (N.D. Cal.
               Sept. 30, 2016)................................................................................................. 17
  9
      Bell Atl. Corp. v. Twombly, 550 U.S. 555 (2007).......................................... 5, 6, 8, 18
 10
      Beneficial Standard Life Ins. Co. v. Madariaga, 851 F.2d 271 (9th Cir. 1988) ....... 30
 11
      Besig v. Dolphin Boating & Swimming Club, 683 F.2d 1271 (9th Cir. 1982) .......... 28
 12
      Bona Fide Conglomerate, Inc. v. SourceAmerica, 691 F. App’x 38 (9th Cir. 2017)13
 13
      Bunker Ramo Corp. v. United Business Forms, Inc., 713 F.2d 1272 (7th Cir. 1983)
 14         ......................................................................................................................... 22
 15 Bus. Elecs. Corp. v. Sharp Elecs. Corp., 485 U.S. 717 (1988) ................................. 20

 16 C.R. England, Inc. v. Swift Transp. Co., No. 14-781, 2019 WL 5213098, (D. Utah
               Oct. 16, 2019) .................................................................................................... 2
 17
      Cal. Dental Ass’n v. FTC, 526 U.S. 756 (1999) ........................................................ 23
 18
      California ex rel. Harris v. Safeway, Inc., 651 F.3d 1118 (9th Cir. 2011) ............... 20
 19
      Cliff v. Payco Gen. Am. Credits, Inc., 363 F.3d 1113 (11th Cir. 2004) .................... 27
 20
      Cochran Firm, P.C. v. Randy H. McMurray, P.C., No. 12-5868, 2015 WL
 21        12661951 (C.D. Cal. July 16, 2015) ................................................................. 7
 22 Conmar Corp. v. Mitsui & Co. (U.S.A.), Inc., 858 F.2d 499 (9th Cir. 1988)............ 29

 23 County of Tuolumne v. Sonora Comty. Hosp., 236 F.3d 1148 (9th Cir. 2001) ......... 20

 24 CRST Expedited, Inc. v. J.B. Hunt Transp., Inc., No. 17-26, 2018 WL 1369918
               (N.D. Iowa Mar. 15, 2018) ................................................................................ 2
 25
      CRST Expedited, Inc. v. Swift Transp. Co. of Ariz., LLC, No. 17-0025 (N.D. Iowa
 26        July 23, 2019) ................................................................................................ 1, 9
 27 CRST Expedited, Inc. v. TransAm Trucking, Inc., --- F.3d ---, No. 18-2633, 2020
               WL 2745547 (8th Cir. May 27, 2020) .......................................................... 2, 9
 28
                                                                     iv
                      MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                         THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 5 of 39 Page ID
                                 #:3348


  1 CRST Van Expedited, Inc. v. J.B. Hunt Transp., Inc., No. 04-651, 2006 WL 335765
               (W.D. Okla. Feb. 14, 2006) ......................................................................... 2, 24
  2
      CRST Van Expedited, Inc. v. Werner Enterprises, Inc., No. 04-04676 (C.D. Cal. July
  3        23, 2007) ............................................................................................................ 2
  4 CRST Van Expedited, Inc. v. Werner Enters., Inc., 479 F.3d 1099 (9th Cir. 2007) ... 2

  5 Frost v. LG Elecs., Inc., 801 F. App’x 496 (9th Cir. 2020) .............................. 3, 6, 10

  6 Frost v. LG Elecs., Inc., No. 16-05206, 2018 WL 6256790 (N.D. Cal. July 9, 2018)
                ................................................................................................................... 10, 20
  7
      Green v. Racing Ass’n of Cent. Iowa, 713 N.W.2d 234 (Iowa 2006) ....................... 16
  8
      Hanger v. Berkley Group, Inc., No. 13-113, 2015 WL 3439255 (W.D. Va. May 28,
  9        2015) ................................................................................................................ 23
 10 Hexcel Corp. v. Ineos Polymers, Inc., 681 F.3d 1055 (9th Cir. 2012) ...................... 28

 11 Hicks v. PGA Tour, Inc., 897 F.3d 1109 (9th Cir. 2018) .......................................... 25

 12 Image Tech. Servs., Inc. v. Eastman Kodak Co., 125 F.3d 1195 (9th Cir. 1997) ..... 25

 13 In re Animation Workers Antitrust Litig., 87 F. Supp. 3d 1195 (N.D. Cal. 2015) ... 29,
               30
 14
      In re Animation Workers Antitrust Litigation, 123 F. Supp. 3d 1175 (N.D. Cal.
 15          2015) ................................................................................................................ 19
 16 In re ATM Fee Antitrust Litig., 554 F. Supp. 2d 1003 (N.D. Cal. 2008) .................. 21

 17 In re Citric Acid Litig., 191 F.3d 1090 (9th Cir. 1999) ............................................. 10

 18 In re Commodity Exch., Inc., Gold Futures & Options Trading Litig., 328 F. Supp.
               3d 217 (S.D.N.Y. 2018) .................................................................................. 17
 19
      In re German Auto. Mfrs. Antitrust Litig., MDL No. 2796, 2020 WL 1542373 (N.D.
 20          Cal. Mar. 31, 2020) ................................................................................... 21, 25
 21 In re High-Tech Employee Antitrust Litig., 856 F. Supp. 2d 1103 (N.D. Cal. 2012)
                ................................................................................................................... 19, 20
 22
      In re Ins. Brokerage Antitrust Litig., No. 04-5184, 2007 WL 2533989 (D.N.J. Aug.
 23          31, 2007) ............................................................................................................ 8
 24 In re Musical Instruments & Equip. Antitrust Litig., 798 F.3d 1186 (9th Cir. 2015) 6,
               11, 13
 25
      In re Packaged Seafood Prods. Antitrust Litig., No. 15-2670, 2017 WL 35571 (S.D.
 26          Cal. Jan. 3, 2017) ............................................................................................. 30
 27 In re WellPoint, Inc. Out-of-Network “UCR” Rates Litig., 903 F. Supp. 2d 880
               (C.D. Cal. 2012) ................................................................................................ 7
 28
                                                                      v
                      MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                         THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 6 of 39 Page ID
                                 #:3349


  1 In re WellPoint, Inc. Out-of-Network “UCR” Rates Litig., MDL No. 09-2074, 2013
                WL 12130034 (C.D. Cal. July 19, 2013) .......................................................... 7
  2
       J.B. Hunt Transp., Inc. v. Stevens Transp., Inc., No. 05-5164, 2006 WL 1707184
  3          (W.D. Ark. June 19, 2006) ................................................................................ 2
  4 Jain Irrigation, Inc. v. Netafim Irrigation, Inc., 386 F. Supp. 3d 1308 (E.D. Cal.
                2019) .......................................................................................................... 21, 25
  5
       Kendall v. VISA U.S.A., Inc., 518 F.3d 1042 (9th Cir. 2008) ............................ 6, 8, 18
  6
       Leegin Creative Leather Prods., Inc. v. PSKS, Inc., 551 U.S. 877 (2007) ............... 20
  7
       Llacua v. W. Range Ass’n, 930 F.3d 1161 (10th Cir. 2019)...................................... 17
  8
       Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986) ............ 6, 13
  9
       N. Pac. Ry. v. United States, 356 U.S. 1 (1958) .................................................. 22, 23
 10
       National Soc’y of Prof’l Eng’rs v. United States, 435 U.S. 679 (1978) ................... 22
 11
       Newcal Indus., Inc. v. Ikon Office Solution, 513 F.3d 1038 (9th Cir. 2008) ............. 25
 12
       Paladin Assocs., Inc. v. Mont. Power Co., 328 F.3d 1145 (9th Cir. 2003) ......... 20, 23
 13
       Raynor Bros. v. Am. Cyanimid Co., 695 F.2d 382 (9th Cir. 1982) ..................... 27, 28
 14
       Rosenbaum v. Syntex Corp. (In re Syntex Corp. Sec. Litig.), 95 F.3d 922 (9th Cir.
 15 1996)………..27

 16 Rutledge v. Boston Woven Hose & Rubber Co., 576 F.2d 248 (9th Cir. 1978) ........ 30

 17 Stanislaus Food Prods. Co. v. USS-POSCO Indus., No. 09-00560, 2013 WL 595122
                (E.D. Cal. Feb. 15, 2013) ................................................................................ 16
 18
       Surf City Steel, Inc. v. Int’l Longshore & Warehouse Union, No. 14-05604, 2017
 19          WL 5973279 (C.D. Cal. Mar. 7, 2017) ........................................................... 21
 20 Tanaka v. Univ. S. Cal., 252 F.3d 1059 (9th Cir. 2001)............................................ 25

 21 United States v. Joyce, 895 F.3d 673 (9th Cir. 2018) ................................................ 20

 22 United States v. Topco Assocs. Inc., 405 U.S. 596 (1972) ........................................ 22

 23 Williams v. 5300 Columbia Pike Corp., 891 F. Supp. 1169 (E.D. Va. 1995) ........... 13

 24 Willner v. Manpower, Inc., No. 11-2846, 2014 WL 2939732 (N.D. Cal. June 30,
                2014) ................................................................................................................ 27
 25
       Zinman v. Wal-Mart Stores, Inc., No. 09-02045, 2010 WL 2230449 (N.D. Cal. June
 26         1, 2010) ............................................................................................................ 27
 27                                                              Statutes
 28 15 U.S.C. § 1 ................................................................................................................ 5
                                                                      vi
                       MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                          THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 7 of 39 Page ID
                                 #:3350


  1 15 U.S.C. § 15b.......................................................................................................... 26

  2 49 C.F.R. § 391.23(a) ................................................................................................ 16

  3 Cal. Bus. & Prof. Code § 16750.1 ............................................................................. 26

  4 Cal. Bus. & Prof. Code §§ 16700. ............................................................................... 5

  5                                                   Other Authorities
  6 Phillip E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust
               Principles and Their Application (4th ed. 2013-2018) ............................. 21, 24
  7
      Restatement (Third) of Torts (2019) ........................................................................... 1
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                                 vii
                      MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                         THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 8 of 39 Page ID
                                 #:3351


  1                                   INTRODUCTION
  2        Plaintiffs’ theory of relief has long since overreached their limited factual
  3 allegations. What began in 2017 as a state-law wage and hour suit against a single

  4 company, CRST, has steadily expanded ever since.           After first adding four new
  5 Defendants and alleging a “no poach” conspiracy affecting California truck drivers,

  6 Plaintiffs have now added three more Defendants and expanded the scope of their

  7 alleged conspiracy to cover the entire nation. This latest expansion pushes Plaintiffs’

  8 theory beyond its breaking point and confirms that their antitrust claims are

  9 implausible. Indeed, the limited facts Plaintiffs allege—largely unchanged since their

 10 last pleading—simply do not establish a nationwide conspiracy as Plaintiffs

 11 erroneously claim. The antitrust claims should be dismissed in their entirety.

 12        Plaintiffs’ central allegation in the Fourth Amended Complaint is that the
 13 Defendants, eight trucking companies, declined to hire applicant drivers who were

 14 “under contract”—i.e., subject to a non-compete with another motor carrier. Such an

 15 unremarkable premise invites an equally unremarkable explanation: that Defendants

 16 each declined to hire “under contract” drivers precisely because they were “under

 17 contract.” A robust body of tort law prohibits interference with a valid contract for

 18 one’s own economic benefit. See Restatement (Third) of Torts § 17 (2019). And

 19 courts across the country have applied it in this very context. A motor carrier cannot

 20 interfere with another carrier’s driver contracts, those courts have made clear, without

 21 potentially exposing itself to significant liability. Simply put, that is why each of the

 22 Defendants independently decided not to hire each other’s “under contract” drivers.

 23 Plaintiffs’ allegations to the contrary are implausible.

 24        Just last year, for instance, a jury returned a verdict of more than $15 million
 25 (later reduced) in favor of CRST on its claim that Swift intentionally interfered with

 26 CRST contracts when it actively recruited drivers still under a valid non-compete with

 27 CRST. See Judgment, CRST Expedited, Inc. v. Swift Transp. Co. of Ariz., LLC, No.

 28 17-0025 (N.D. Iowa July 23, 2019) (D.E. 238) (Request for Judicial Notice (“RJN”),
                                                1
                MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                   THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 9 of 39 Page ID
                                 #:3352


  1 Ex. 1). And while its yield in that instance may be noteworthy, this legal theory is no

  2 outlier. Last month, the Eighth Circuit reversed a grant of summary judgment against

  3 CRST, finding sufficient evidence to support its claim “alleging TransAm wrongfully

  4 recruited and hired several long-haul truck drivers who were under contract with

  5 CRST.” CRST Expedited, Inc. v. TransAm Trucking, Inc., --- F.3d ---, No. 18-2633,

  6 2020 WL 2745547, at *1 (8th Cir. May 27, 2020). And in CRST Van Expedited, Inc.

  7 v. Werner Enters., Inc., 479 F.3d 1099, 1105 (9th Cir. 2007), the Ninth Circuit

  8 reversed the dismissal of similar claims against Werner, holding “CRST adequately

  9 alleged each of these five elements required for intentional interference with

 10 contract.” This Court subsequently approved as “proper and lawful” the settlement

 11 of that claim, in which Werner agreed not to hire CRST’s “under contract” drivers.

 12 CRST Van Expedited, Inc. v. Werner Enterprises, Inc., No. 04-04676 (C.D. Cal. July

 13 23, 2007) (D.E. 61) (Real, J.) (RJN, Ex. 2).

 14        In short, motor carriers routinely sue one another (or threaten to) for hiring
 15 away “under contract” drivers—not always with success, but often enough to

 16 reasonably counsel caution or else risk years of expensive litigation. See, e.g., C.R.

 17 England, Inc. v. Swift Transp. Co., No. 14-781, 2019 WL 5213098, at *3 (D. Utah

 18 Oct. 16, 2019) (granting C.R. England’s motion for voluntary dismissal after Utah

 19 Supreme Court answered certified question on elements of intentional interference);

 20 J.B. Hunt Transp., Inc. v. Stevens Transp., Inc., No. 05-5164, 2006 WL 1707184, at

 21 *1-3 (W.D. Ark. June 19, 2006) (denying J.B. Hunt’s bid for a declaratory judgment

 22 that it did not interfere with Stevens’ contracts); CRST Van Expedited, Inc. v. J.B.

 23 Hunt Transp., Inc., No. 04-651, 2006 WL 335765 (W.D. Okla. Feb. 14, 2006)

 24 (enjoining J. B. Hunt from tortiously interfering with CRST’s contracts with its

 25 drivers); CRST Expedited, Inc. v. J.B. Hunt Transp., Inc., No. 17-26, 2018 WL

 26 1369918 (N.D. Iowa Mar. 15, 2018) (denying J.B. Hunt’s motion to dismiss CRST’s

 27 claim for intentional interference with contract). Considered against this backdrop,

 28 Defendants’ alleged refusal to hire “under contract” drivers—particularly those of
                                               2
                MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                   THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 10 of 39 Page ID
                                  #:3353


   1 frequent litigants—is glaringly obvious rational and unilateral behavior that is beyond

   2 the reach of § 1 of the Sherman Act.

   3        Yet Plaintiffs eschew this straightforward and logical explanation. They insist
   4 instead that Defendants’ actions are not the result of independent efforts to minimize

   5 legal risk, but rather the coordinated outcome of a vast nationwide conspiracy among

   6 eight motor carriers to restrict driver mobility and depress first-year wages in the

   7 trucking industry.    To withstand dismissal, Plaintiffs must offer something that
   8 suggests their sweeping conspiracy theory is the more plausible explanation. The

   9 Fourth Amended Complaint offers nothing remotely close.            Instead, its bid for
  10 nationwide relief is propped up only by Plaintiffs’ own say-so.

  11        Plaintiffs have not always been so ambitious. For months, they looked only to
  12 exploit a purportedly unique aspect of California law to seek relief for California

  13 drivers.   According to Plaintiffs, the non-compete provisions at issue were not
  14 enforceable under California law, and so the purported desire to avoid liability for

  15 interfering with California contracts must have been “pretext” for a conspiracy.

  16 Plaintiffs advanced this more limited theory in support of their Third Amended

  17 Complaint.1

  18        With their Fourth Amended Complaint, Plaintiffs now insist that the conspiracy
  19 was nationwide, spanning dozens of jurisdictions in which non-competes are

  20 indisputably enforceable and regularly enforced. Against this much wider backdrop,

  21 Plaintiffs’ “pretext” argument—which was wrong even as to California—vanishes.

  22 Yet rather than bolster their new pleading with additional facts that actually suggest a

  23 broader conspiracy, they rely on virtually identical allegations made by the same four

  24
       1
  25   Plaintiffs’ characterization of California law is wrong, as are the conclusions they
     previously attempted to draw. Moreover, while Judge Phillips held the Third
  26 Amended Complaint plausibly pled a claim under § 1, Defendants respectfully
     maintain that her decision is inconsistent with other § 1 cases—including, but not
  27 limited to, a recent decision from the Ninth Circuit affirming the dismissal by the
     Northern District of California of a § 1 complaint alleging this same sort of “no poach”
  28 agreement. See Frost v. LG Elecs., Inc., 801 F. App’x 496, 497 (9th Cir. 2020).
                                                 3
                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                    THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 11 of 39 Page ID
                                  #:3354


   1 California-based plaintiffs. Indeed, aside from a handful of allegations about the three

   2 newly named Defendants, Plaintiffs have offered no new facts of any kind, despite

   3 conducting discovery for more than a year and obtaining hundreds of thousands of

   4 documents from Defendants and third parties.

   5        Plaintiffs’ failure to supplement their allegations is fatal to their claim for
   6 nationwide relief.   Supposedly unique features of California law may have been
   7 enough—in Judge Phillips’ view at the time—to nudge a California conspiracy across

   8 the line from possible to plausible. Without any additional support, the same simply

   9 cannot be true of the sprawling, nationwide conspiracy Plaintiffs now allege.

  10                                CASE BACKGROUND
  11        Plaintiffs are four individuals who previously worked as truck drivers for one
  12 of the Defendants, all of whom are separate motor carriers. See 4AC ¶¶ 65-76, 112-

  13 122. Suing on behalf of a putative nationwide class, Plaintiffs allege harm resulting

  14 from a scheme among the eight Defendants not to hire drivers who were “under

  15 contract” with another motor carrier. See 4AC ¶ 58. This scheme, Plaintiffs allege,

  16 limited “the hiring and lateral mobility” of drivers and “allowed employers to keep

  17 wages and salaries down.” 4AC ¶¶ 8, 30.

  18        According to Plaintiffs, an “under contract” driver is one “who attended one of
  19 defendants’ driver training schools or [was] offered reimbursement for their driver

  20 training courses,” and then agreed to remain with that carrier for a certain period in

  21 exchange for tuition forgiveness.     4AC ¶ 2. Defendants’ employment contracts,
  22 Plaintiffs allege, included non-compete provisions covering the period during which

  23 tuition was still owed. 4AC ¶ 3. Defendants refused to hire drivers contractually

  24 obligated to another motor carrier in this way, Plaintiffs further allege, making

  25 inquiries to determine whether an applicant was “under contract” before hiring. 4AC

  26 ¶¶ 58, 62. And upon learning that an “under contract” driver had applied to another

  27 carrier, Plaintiffs continue, certain Defendants sent cease-and-desist letters to that

  28 carrier, threatening legal action for interference with its contracts. 4AC ¶¶ 8, 78.
                                                 4
                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                    THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 12 of 39 Page ID
                                  #:3355


   1        According to Plaintiffs, these actions were not the result of unilateral business
   2 decisions by companies to avoid tortious interference and otherwise comply with the

   3 law, but rather an illicit, nationwide “no poach” conspiracy. See 4AC ¶ 7, 58-64.

   4 Plaintiffs seek relief under § 1 of the Sherman Act, 15 U.S.C. § 1, and California’s

   5 Cartwright Act, Cal. Bus. & Prof. Code §§ 16700, et seq. See 4AC ¶¶ 165-175.

   6        This is Plaintiffs’ fifth complaint in this action, and the second to advance
   7 claims under the antitrust laws. Plaintiffs’ Third Amended Complaint, filed prior to

   8 any discovery on Plaintiffs’ “no poach” claims, alleged that five of the eight motor

   9 carriers now named as Defendants conspired on a substantially similar scheme with

  10 respect to California drivers only.     See generally Third Am. Compl. (D.E. 55)
  11 (“3AC”). In an Order dated March 7, 2019, Judge Phillips denied Defendants’ motion

  12 to dismiss the antitrust claims in the Third Amended Complaint, finding Plaintiffs’

  13 California conspiracy sufficiently pled. See Order (D.E. 130).

  14        Plaintiffs sought leave to file the Fourth Amended Complaint on February 14,
  15 2020, which this Court granted on April 14, 2020. See D.E. 213, 226. Plaintiffs assert

  16 that they “learned more about the scope of the wrongful conduct of the conspiracy

  17 while reviewing documents” produced in discovery. Pls.’ Mot. to Amend at 1 (D.E.

  18 213-1). Those documents, which Plaintiffs “received from Defendants and third

  19 parties,” purportedly demonstrated that the alleged “conspiracy is nationwide.” Id.

  20                                 LEGAL STANDARD
  21        A “complaint must contain sufficient factual matter, accepted as true, to ‘state
  22 a claim to relief that is plausible on its face,’” Ashcroft v. Iqbal, 556 U.S. 662, 678

  23 (2009) (citation omitted), and should be dismissed if the factual allegations fail to

  24 “nudge[] [plaintiffs’] claims across the line from conceivable to plausible,” Bell Atl.

  25 Corp. v. Twombly, 550 U.S. 555, 570 (2007).

  26        Like the plaintiffs in Twombly, Plaintiffs seek relief under § 1 of the Sherman
  27 Act, which prohibits any “contract, combination . . . , or conspiracy[] in restraint of

  28 trade.” 15 U.S.C. § 1. Because this provision prohibits “only restraints effected by a
                                                5
                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                    THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 13 of 39 Page ID
                                  #:3356


   1 contract, combination, or conspiracy,” the Supreme Court has held, “‘[t]he crucial

   2 question’ is whether the challenged anticompetitive conduct ‘stem[s] from

   3 independent decision or from an agreement.’” Twombly, 550 U.S. at 553 (alterations

   4 in original) (emphasis added) (citation omitted). To withstand dismissal then, a § 1

   5 plaintiff must plead facts sufficient to establish a collusive agreement. There are two

   6 ways to do so—through “direct evidence” of the agreement itself, or through a

   7 combination of parallel conduct and “plus factors,” i.e., “economic actions and

   8 outcomes that are largely inconsistent with unilateral conduct but largely consistent

   9 with explicitly coordinated action.” In re Musical Instruments & Equip. Antitrust

  10 Litig., 798 F.3d 1186, 1194 (9th Cir. 2015).

  11        The Ninth Circuit has also recently held that “to state a claim for antitrust
  12 conspiracy, plaintiffs must allege ‘who, did what, to whom (or with whom), where,

  13 and when?’” Frost v. LG Elecs., Inc., 801 F. App’x 496, 497 (9th Cir. 2020). The

  14 requirement to answer certain “basic questions,” “such as a ‘specific time, place, or

  15 person involved in the alleged conspirac[y],’” ensures that “defendant[s] seeking to

  16 respond” are afforded “an idea of where to begin.” Kendall v. VISA U.S.A., Inc., 518

  17 F.3d 1042, 1047-48 (9th Cir. 2008) (quoting Twombly, 550 U.S. at 565 n.10)).

  18 Consistent with § 1’s prohibition on concerted action, the facts alleged must “tend[]

  19 to exclude the possibility . . . of independent action.” Matsushita Elec. Indus. Co. v.

  20 Zenith Radio Corp., 475 U.S. 574, 587-88 (1986).

  21                                      ARGUMENT
  22        The antitrust claims in the Fourth Amended Complaint should be dismissed
  23 because they fail to satisfy well-established federal pleading standards. Plaintiffs

  24 allege no facts that plausibly establish a nationwide agreement among the Defendants

  25 not to hire one another’s “under contract” drivers. At the very least, this Court should

  26 hold that Plaintiffs have failed to state a per se violation of the Sherman Act, and that

  27 Plaintiffs’ § 1 claim should instead be evaluated under the “rule of reason.” Finally,

  28 Plaintiffs’ claim for damages covering the period prior to April 15, 2016 are barred
                                                 6
                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                    THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 14 of 39 Page ID
                                  #:3357


   1 by the Sherman Act’s four-year statute of limitations.

   2       I.   THIS COURT’S ORDER SUSTAINING PLAINTIFFS’ THIRD
                AMENDED COMPLAINT DOES NOT INSULATE THE FOURTH
   3            AMENDED COMPLAINT FROM REVIEW.
   4            Plaintiffs’ Fourth Amended Complaint is now the operative pleading in this
   5 case. As such, it is the Fourth Amended Complaint that must state a plausible claim

   6 for the relief it seeks. This is an entirely new question that warrants fresh—and

   7 indeed, more searching—scrutiny here.

   8            A.    The Fourth Amended Complaint Must Stand on Its Own,
                      Independently Satisfying Federal Pleading Standards.
   9
                The Third Amended Complaint is now a nullity, and the Court’s prior Order
  10
       sustaining it is not dispositive of this Motion. As this Court has noted, “the law is
  11
       clear in this Circuit that an ‘amended complaint supersedes the original, the latter
  12
       being treated thereafter as nonexistent.’” In re WellPoint, Inc. Out-of-Network
  13
       “UCR” Rates Litig., MDL No. 09-2074, 2013 WL 12130034, at *2 (C.D. Cal. July
  14
       19, 2013) (citation omitted). For this reason, “[c]ourts in this Circuit . . . have
  15
       permitted defendants moving to dismiss an amended complaint to make arguments
  16
       previously made and to raise new arguments that were previously available.” Id.2
  17
       Defendants’ challenge to the sufficiency of Plaintiffs’ Fourth Amended Complaint
  18
       must therefore be evaluated from a clean slate.
  19
                B.    The Fourth Amended Complaint Alleges a Far Broader Conspiracy
  20                  and Must Supply Additional Facts That Render it Plausible.
  21            Judge Phillips’ prior Order would be of limited relevance in any event, as the
  22 Fourth Amended Complaint alleges a far broader conspiracy than Plaintiffs’ previous

  23 pleading. The “factual matter” necessary to plausibly allege a California conspiracy

  24

  25
       2
           A court’s “rulings on [a] previous motions to dismiss are not dispositive of”
  26 subsequent motion[] attacking the sufficiency of amended pleadings. Cochran Firm,
       P.C. v. Randy H. McMurray, P.C., No. 12-5868, 2015 WL 12661951, at *4 (C.D. Cal.
  27 July 16, 2015). An “amended pleading is a new round of pleadings,” in other words,
       and “is subject to the same challenges as the original.” In re WellPoint, Inc. Out-of-
  28 Network “UCR” Rates Litig., 903 F. Supp. 2d 880, 893-94 (C.D. Cal. 2012).
                                                   7
                     MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                        THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 15 of 39 Page ID
                                  #:3358


   1 among five carriers is different than that required to allege a nationwide conspiracy

   2 among eight carriers—with the latter demanding much more. Twombly, 550 U.S. at

   3 556. Indeed, it is Plaintiffs’ supposed discovery of new factual matter that apparently

   4 prompted them to amend in the first place. See Pls.’ Mot. to Amend at 1 (D.E. 213-

   5 1). The question now is whether any new factual matter actually pled is sufficient to

   6 support the expanded conspiracy Plaintiffs now allege.

   7        C.     In Drafting the Fourth Amended Complaint, Plaintiffs Had the
                   Benefit of Extensive Discovery from Five Defendants and Eight Non-
   8               Parties.
   9        Changed circumstances also mandate a particularly rigorous analysis of the
  10 Fourth Amended Complaint’s allegations because Plaintiffs took substantial

  11 discovery on the merits of their antitrust claim prior to filing. Courts have proven

  12 especially reticent to sustain borderline pleadings filed after discovery has taken

  13 place. In Kendall, for instance, the Ninth Circuit affirmed the dismissal of a § 1 claim

  14 where the plaintiffs “used the facts learned in [party] depositions to form the

  15 allegations in their First Amended Complaint” and yet still failed to “answer

  16 . . . basic questions” about the supposed agreement. 518 F.3d at 1046, 1048; see also

  17 id. at 1051-52 (explaining that plaintiffs “were given an opportunity to conduct

  18 discovery to discover the facts needed to plead their causes of action”); In re Ins.

  19 Brokerage Antitrust Litig., No. 04-5184, 2007 WL 2533989, at *18-19 (D.N.J. Aug.

  20 31, 2007), aff’d in part, 618 F.3d 300 (3d Cir. 2010) (dismissing antitrust conspiracy

  21 claims where plaintiffs had “engaged in a plethora of discovery to date”).

  22        Plaintiffs have little room to quarrel with this standard. Indeed, they actually
  23 distinguished the Kendall decision on this basis when defending their Third Amended

  24 Complaint. See Pls.’ Opp’n to Prior MTD at 11 (D.E. 121) (arguing that “Kendall is

  25 . . . distinguishable” because “the plaintiffs in Kendall were afforded the opportunity

  26 to obtain discovery in support of their conspiracy claims” while “Plaintiffs have not

  27 conducted discovery on the newly-added antitrust claims in this matter”). This is no

  28 longer true. Plaintiffs have taken a huge amount of discovery to date—not only from
                                                 8
                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                    THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 16 of 39 Page ID
                                  #:3359


   1 the five defendants to the Third Amended Complaint, but from eight non-parties as

   2 well. See Defs.’ Opp’n to Mot. to Amend at 9-11 (D.E. 215) (describing the hundreds

   3 of thousands of documents produced collectively by Defendants). In plain terms, that

   4 should be enough to fashion a plausible claim for relief—were one to exist at all.

   5         Plaintiffs have further characterized the discovery they received as both
   6 comprehensive and relevant to their expanded claim. See Pls.’ Mot. to Amend at 10

   7 (D.E. 213-1) (noting that discovery prior to the Fourth Amended Complaint covered

   8 “documents referring to drivers at the national level”); Reply in Support of Pls.’ Mot.

   9 to Amend (D.E. 216) at 1 (noting the production of the “the vast majority documents

  10 demonstrating the nationwide conspiracy – all of which were in Defendants’

  11 possession” (emphasis added)); id. at 2 (“Plaintiffs did not have the evidence of the

  12 nationwide conspiracy until Defendants produced the relevant documents.”

  13 (emphasis added)). Plaintiffs can no longer hide behind their supposed inability to

  14 access information about the alleged conspiracy.

  15         D.    In Rendering Her Ruling, Judge Phillips Also Did Not Have the
                   Benefit of a Number of Recent Decisions Directly on Point.
  16
             Finally, the relevant legal landscape has changed as well. Since Judge Phillips
  17
       issued her Order on the Third Amended Complaint, a number of rulings have issued
  18
       that bear directly on the sufficiency of Plaintiffs’ claims for antitrust relief.
  19
       Specifically, CRST obtained its $15+ million tortious interference verdict against
  20
       Swift Transportation in the interim, and the Eighth Circuit ruled in CRST’s favor on
  21
       a similar claim last week. See supra pp. 1-2 (citing Judgment, CRST Expedited, Inc.
  22
       v. Swift Transp. Co. of Ariz., LLC, No. 17-0025 (N.D. Iowa July 23, 2019) (D.E. 238)
  23
       (RJN, Ex. 1); CRST Expedited, Inc. v. TransAm Trucking, Inc., No. 18-2633, 2020
  24
       WL 2745547, at *1 (8th Cir. May 27, 2020)). Each of these developments even
  25
       further undercuts Plaintiffs’ claim that only a conspiracy could plausibly explain
  26
       Defendants’ decisions not to hire “under contract” drivers. Furthermore, the Ninth
  27
       Circuit recently supplied new guidance concerning the evaluation of “no poach”
  28
                                                9
                  MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                     THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 17 of 39 Page ID
                                  #:3360


   1 conspiracies at the pleading stage, affirming the district court’s dismissal of a

   2 complaint alleging “a global conspiracy not to poach each other’s employees in

   3 violation of Section 1 of the Sherman Act.” Frost, 801 F. App’x at 497. These

   4 decisions—unavailable to Judge Phillips—must now inform this Court’s analysis.

   5    II. THE FOURTH AMENDED COMPLAINT FAILS TO ALLEGE
            DIRECT EVIDENCE OF A NATIONWIDE AGREEMENT.
   6
             Plaintiffs’ Fourth Amended Complaint alleges no direct evidence of a
   7
       nationwide conspiracy among the Defendants.           “To meet the direct evidence
   8
       standard” at the pleading stage, a plaintiff’s allegations “must explicitly support the
   9
       asserted proposition without requiring any inference.” Frost, 801 F. App’x at 497
  10
       (citing In re Citric Acid Litig., 191 F.3d 1090, 1093-94 (9th Cir. 1999)). Direct
  11
       evidence, in other words, is a “smoking gun”—behavior that simply cannot “be
  12
       construed in a benign light.” In re Citric Acid, 191 F.3d 1090, 1104 (9th Cir. 1999).
  13
             This is a demanding standard—and no less so in the no-poach context. In fact,
  14
       the recent Frost decision reveals just how demanding. In that case, the Ninth Circuit
  15
       affirmed the Northern District of California’s dismissal of a complaint similarly
  16
       alleging a vast conspiracy among competitors not to hire one another’s employees.
  17
       Frost, 801 F. App’x at 497. At issue there were allegations that the plaintiffs had been
  18
       expressly told of a “gentleman’s agreement” to that precise effect, an arrangement
  19
       that supposedly “‘trickle[d] down’ to the respective United States subsidiaries.”
  20
       Frost v. LG Elecs., Inc., No. 16-05206, 2018 WL 6256790, at *3 (N.D. Cal. July 9,
  21
       2018), aff’d, 801 F. App’x 496 (9th Cir. 2020). Because “some of this evidence
  22
       requires the Court to draw significant inferences to establish the existence of the
  23
       alleged agreement between the Korean parent companies,” the Northern District held,
  24
       it did “not constitute ‘direct’ evidence.” Id. at *4. The Ninth Circuit agreed, noting
  25
       that plaintiffs’ allegations merely recounted “various statements made by defendants’
  26
       employees and by a recruiter affiliated with” one of them. Frost, 801 F. App’x at
  27
       498. Because “each of these statements requires inferences in order to support the
  28
                                                 10
                  MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                     THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 18 of 39 Page ID
                                  #:3361


   1 existence of a conspiracy,” they did not constitute “direct evidence of agreement.” Id.

   2         Against this backdrop, the Fourth Amended Complaint falls well shy of
   3 pleading direct evidence of a nationwide conspiracy. Much like the Frost plaintiffs,

   4 Plaintiffs here allege several statements made by employees of Defendants. See, e.g.,

   5 4AC ¶ 67 (“Western Express refused to hire McClendon because he was ‘under

   6 contract with CRST,’ and Western Express could not ‘bring you in until you are

   7 released from that contract.’”); 4AC ¶ 71 (“C.R. England sent the following message

   8 to McClendon: . . . ‘CRST is reporting that you are still under contract. I will not be

   9 able to hire you till your contract has been satisfied.’”); 4AC ¶¶ 77-79 (alleging that

  10 certain defendants sent cease-and-desist letters warning competitors not to interfere

  11 with prospective drivers’ existing contracts). But these statements require even more

  12 inference to support a conspiracy than those at issue in Frost. Not one of those

  13 statements on its face even hints at the existence of an agreement between the

  14 Defendants—let alone one encompassing all fifty states. Indeed, quite the opposite—

  15 each statement expressly conveys a non-conspiratorial reason for the refusal to hire.

  16 To be sure, Plaintiffs insist that this reason is mere pretext, but that is precisely the

  17 sort of inferential leap that direct evidence of an agreement does not allow.

  18    III. THE FOURTH AMENDED COMPLAINT ALSO FAILS TO ALLEGE
             INDIRECT EVIDENCE OF A NATIONWIDE CONSPIRACY.
  19
             Having failed to supply direct evidence, Plaintiffs must instead rely on indirect,
  20
       or “circumstantial” evidence to establish their purported nationwide conspiracy. See
  21
       Musical Instruments, 798 F.3d at 1193. Absent direct evidence, a § 1 plaintiff may
  22
       still plausibly state a claim by alleging both “parallel conduct” and “plus factors.” Id.
  23
       at 493-94. Plaintiffs supply neither, alleging actions “no more consistent with an
  24
       illegal agreement than with rational and competitive business strategies.” Id. at 1189.
  25
             A.     In Critical Ways, Plaintiffs Do Not Even Allege Parallel Conduct
  26                Among All Defendants.
  27         First, Defendants’ alleged conduct is not sufficiently parallel to support the
  28 inference of a nationwide conspiracy.          Plaintiffs allege only that each of the
                                                  11
                  MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                     THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 19 of 39 Page ID
                                  #:3362


   1 Defendants declined “to hire employees who remain ‘under contract’ with another

   2 trucking company.”      4AC ¶ 2. Beyond this unremarkable premise, Defendants’
   3 alleged conduct varies in important ways. And while evident on the face of prior

   4 pleadings as well, the addition of three new Defendants in the operative complaint

   5 introduces even more variance into the supposedly common scheme they allege.

   6        To begin with, Plaintiffs concede that Defendants’ various employment
   7 contracts do not even treat drivers equally. CRST, for example, requires drivers to

   8 remain employed for “10 months” in order “to ‘pay back’ their trucking school

   9 tuition.” 4AC ¶ 60. For C.R. England, on the other hand, this period is only “9

  10 months.” 4AC ¶ 60. Plaintiffs suggest that Paschall used similar “contractual non-

  11 compete agreement[s],” but remain silent as to their duration. 4AC ¶ 78. Even more

  12 critically, Plaintiffs include no allegations regarding any such provisions in use by the

  13 remaining Defendants—a fact rendered all the more significant by the substantial

  14 document discovery that Plaintiffs have already taken.            And Plaintiffs’ other
  15 allegations even suggest that certain Defendants may not have used non-compete

  16 provisions at all. See 4AC ¶ 8 (alleging that only five of the eight Defendants sent

  17 cease-and-desist letters warning other motor carriers about their non-competes).

  18        This is no mere nit-picking. At its core, Plaintiffs’ allegation is that Defendants
  19 conspired to honor one another’s non-compete provisions by agreeing not to hire

  20 drivers already “under contract” with another carrier. See 4AC ¶¶ 3-4. If that were

  21 true (and it is not), then Plaintiffs have alleged a badly lopsided conspiracy. By

  22 Plaintiffs’ logic, the “no poach” period would be 10 months for CRST drivers, only 9

  23 months for C.R. England drivers, some unknown period for Paschall drivers, and

  24 potentially even no time for certain other Defendants. Plaintiffs contend, in other

  25 words, that Defendants reached an illegal agreement—each risking joint-and-several

  26 liability—but bargained for demonstrably different benefits, if any benefits at all.

  27        Not only is this not parallel conduct, it simply makes no sense. Where a
  28 “plaintiff . . . alleges” such an “irrational or economically implausible antitrust
                                                12
                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                    THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 20 of 39 Page ID
                                  #:3363


   1 conspiracy,” courts have required that he or she also “come forward with particularly

   2 persuasive evidence of a conspiracy.” Williams v. 5300 Columbia Pike Corp., 891 F.

   3 Supp. 1169, 1175 n.9 (E.D. Va. 1995) (citation omitted). Cf. Matsushita, 475 U.S. at

   4 587. Plaintiffs supply no such persuasive evidence here.

   5         B.     Plus Factors Previously Relied Upon to Support Plaintiffs’ Third
                    Amended Complaint Are Not Suggestive of a Nationwide
   6                Conspiracy.
   7         To begin with, this Court need not even consider whether the Fourth Amended
   8 Complaint alleges sufficient plus factors.      See Bona Fide Conglomerate, Inc. v.
   9 SourceAmerica, 691 F. App’x 389, 391 (9th Cir. 2017) (“‘Plus factors’ are relevant

  10 only if the complaint adequately alleges parallel conduct among the defendants.”)

  11 (citing Musical Instruments, 798 F.3d at 1193–94). Were the Court to do so, however,

  12 the plus factors previously relied upon by Plaintiffs to defend their Third Amended

  13 Complaint are of no use now, as they fail to support the much broader conspiracy

  14 being alleged. As the Ninth Circuit has explained, “plus factors” are “economic

  15 actions and outcomes that are largely inconsistent with unilateral conduct but largely

  16 consistent with explicitly coordinated action.” Musical Instruments, 798 F.3d at 1194.

  17 Yet when evaluated as applicable “nationwide,” Defendants’ alleged actions only

  18 make plausible sense as unilateral conduct.

  19                1.    Defendants’ Alleged Treatment of Under Contract Drivers
                          Nationwide Is Not Plausibly Against Their Self Interest.
  20
             With respect to their prior complaint, Plaintiffs argued principally that any
  21
       decision not to hire an “under contract” driver was “probative of a prior agreement”
  22
       because it ran counter to each Defendant’s “independent incentives” to hire drivers
  23
       who already had their CDLs. Pls.’ Opp’n to Prior MTD at 15-16 (D.E. 121); see also
  24
       Musical Instruments, 798 F.3d at 1195 (noting that “extreme action against self-
  25
       interest . . . may suggest prior agreement”). Yet Plaintiffs’ explanation for why this
  26
       was so hinged on their position that Defendants’ “non-compete agreements with
  27
       drivers are unlawful under California law.” Pls.’ Opp’n to Prior MTD at 18 (D.E.
  28
                                                13
                  MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                     THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 21 of 39 Page ID
                                  #:3364


   1 121). The decision not to hire “under contract” drivers in California, Plaintiffs argued,

   2 must be “pretext to protect Defendants’ conspiracy” because the contractual

   3 provisions at issue were not enforceable in any event. See id. at 17-18. As Plaintiffs

   4 put it in their opposition brief: “Absent a conspiracy, sophisticated competitors, who

   5 are frequently parties to complex litigation, would not uniformly misinterpret

   6 [California] law against their own self-interest.” Id. at 18.3 Defendants’ failure to

   7 poach California drivers, in other words, was supposedly indicative of an agreement

   8 as to drivers in that state.

   9         This argument is entirely unpersuasive now that Plaintiffs contend that “the
  10 conspiracy is nationwide.” Pls.’ Mot. to Amend at 1 (D.E. 213-1). Plaintiffs can no

  11 longer plausibly suggest that Defendants act against their self-interest when they

  12 decline to hire “under contract” drivers across the dozens of jurisdictions in which the

  13 non-compete provisions at issue are unquestionably enforceable. Rather, the most

  14 plausible—and the simplest—explanation requires no inference at all, for it is

  15 reflected in Defendants’ communications quoted in the complaint itself: “[Being

  16 ‘under contract’] means by law we can’t hire you until you’re released from the

  17 contract or we could be sued…” 4AC, ¶ 68.4 Defendants decline to hire “under

  18 contract” drivers, in other words, to mitigate their risk of legal liability. Again, this

  19 risk is far from theoretical. As set forth above, motor carriers across the country have

  20 in fact been found liable for hiring such drivers, and ordered to pay millions of dollars

  21 in damages. See supra pp. 1-2. Plaintiffs now argue that it is not the avoidance of

  22 litigation that is motivating Defendants to steer clear of “under contract” drivers, but

  23

  24
       3
  25   Plaintiffs reiterated this point during oral argument, asserting that “the covenants not
     to compete” are “unlawful under California law . . . and so in light of such a ruling, it
  26 makes sense that the defendants would be incentivized to poach these drivers from
     each other.” 2/25/19 Hr’g Tr. 16:2-6 (D.E. 143).
  27 4 See also 4AC ¶ 78 (“‘Should you fail to do so, we will have no choice but to bring
     an action for intentional interference with contract or negligent interference with
  28 contract.’”).
                                                 14
                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                    THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 22 of 39 Page ID
                                  #:3365


   1 a vast, nationwide conspiracy to restrain competition.          Plaintiffs must proffer
   2 something that makes their alternate reading of the facts plausible. Their argument

   3 that an allegedly unique wrinkle in California law (which Defendants dispute) renders

   4 the straightforward explanation a pretext is no longer tenable, if it ever was.

   5        In fact, Plaintiffs’ new “nationwide” theory undercuts their conspiracy claim
   6 not only with respect to drivers in the forty-nine newly added states, but with respect

   7 to drivers in California as well. As Plaintiffs have made clear, the Fourth Amended

   8 Complaint alleges a single scheme in place across all fifty states. See Pls.’ Mot. to

   9 Amend at 1 (D.E. 213-1) (“The documents received from Defendants and third parties

  10 demonstrate that the conspiracy is nationwide.”).       None of Plaintiffs’ allegations
  11 suggest that any Defendant treated drivers differently based on their state of residence.

  12 On the contrary, Plaintiffs insist, “[w]hether defendants agreed not to actively solicit

  13 each other’s ‘under contract’ employees” is a question “capable of Class-wide

  14 resolution,” as is “[w]hether plaintiffs and the other Class members suffered injury as

  15 a result.” 4AC ¶ 152(a), (f). And Defendants’ alleged “actions,” Plaintiffs continue,

  16 “are generally applicable to the entire Class.” 4AC ¶ 156. Plaintiffs appear satisfied,

  17 moreover, with their receipt of “documents referring to drivers at the national level,”

  18 assuring the Court that “defendants face little, if any, additional burden in gathering

  19 and producing documents” relevant to the new states at issue. Pls.’ Mot. to Amend at

  20 10 (D.E. 213-1). These assertions all but exclude the possibility that Defendants

  21 tailored any portion of the alleged conspiracy to the laws—or to the drivers—of any

  22 single state.    And this being the case, the only plausible inference is that Defendants
  23 treated all “under contract” drivers—including those in California—uniformly

  24 because they risked liability in most—if not all—jurisdictions if they did not.

  25                 2.    The Communications Alleged in the Fourth Amended Complaint
                           Are Not Suspicious in the Context of Alleged Nationwide Policies.
  26
             The second plus factor previously relied upon by Plaintiffs hinges on
  27
       supposedly “improper communications” among Defendants. See Pls.’ Opp’n to Prior
  28
                                                 15
                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                    THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 23 of 39 Page ID
                                  #:3366


   1 MTD at 18 (D.E. 121); see also Stanislaus Food Prods. Co. v. USS-POSCO Indus.,

   2 No. 09-00560, 2013 WL 595122, at *11 (E.D. Cal. Feb. 15, 2013) (listing “suspicious

   3 communications      between    the   defendants”      among    “[e]xamples   of   plus
   4 factors”), aff’d, 803 F.3d 1084 (9th Cir. 2015). But there is nothing improper or

   5 suspicious about these communications.         The Defendants, like all motor carriers
   6 regulated by the U.S. Department of Transportation (DOT), are required by law to

   7 communicate with one another about driver candidates in the first instance. See 49

   8 C.F.R. § 391.23(a) (RJN, Ex. 3) (requiring verification of applicants’ safety and

   9 performance records for the past three years from prior employers). That some motor

  10 carriers respond to these inquiries by sending cease-and-desist letters also finds

  11 support in the law, because a tortious interference claim is invalid unless the alleged

  12 tortfeasor has actual knowledge of the existence of the contract. See, e.g., Green v.

  13 Racing Ass’n of Cent. Iowa, 713 N.W.2d 234, 243 (Iowa 2006). This context further

  14 demonstrates that the alleged communications between Defendants are neither

  15 suspicious nor suggestive of a conspiracy.

  16        Not a single factual allegation in the complaint suggests that the legally
  17 required inquiries regarding applicants’ past employment were somehow pretextual,

  18 or that the cease and desist letters which some Defendants sent in response to those

  19 inquiries were not sent in order to preserve a potential cause of action. Any argument

  20 that these communications were “conspiratorial,” moreover, clearly founders now

  21 that the alleged conspiracy is “nationwide.” There is nothing remotely improper about

  22 communicating with other trucking companies to determine whether an applicant is

  23 ‘under contract’ with another company when clearly established legal rights are at

  24 issue. Indeed, the failure to communicate with one another could result in substantial

  25 liability for the hiring company or effectively waive a potential legal claim by the

  26 company to whom the applicant was under contract.

  27        By insisting that the alleged conspiracy is “nationwide,” in other words,
  28 Plaintiffs have again fatally undercut their prior theory of this case.       Without
                                               16
                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                    THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 24 of 39 Page ID
                                  #:3367


   1 California law casting doubt over the contractual rights at issue, it is no longer

   2 plausible to characterize the alleged communications as suggestive of a conspiracy.

   3 Rather, those communications plainly advance the independent legal interests of each

   4 Defendant and plainly fail to support the conspiracy now being alleged.5

   5                  3.    With No Need to Conspire, Defendants Lacked Any Common
                            Motive to Do So.
   6
               Finally, Plaintiffs claimed that Defendants had a “common motive to conspire,”
   7
       and that this fact was suggestive of the California conspiracy alleged in the Third
   8
       Amended Complaint. Pls.’ Opp’n to Prior MTD at 18-19 (D.E. 121); see also B & R
   9
       Supermarket, Inc. v. Visa, Inc., No. 16-01150, 2016 WL 5725010, at *7 (N.D. Cal.
  10
       Sept. 30, 2016) (suggesting that a “common motive” may indicate a conspiracy when
  11
       it goes beyond “a garden-variety motive to increase profits” and is “alleged in
  12
       combination with other plus factors”). “By agreeing to refrain from competing for
  13
       each other’s drivers,” Plaintiffs argued, “Defendants were able to limit drivers from
  14
       moving from one carrier to another” and “reduce their labor costs” in the process.
  15
       Pls.’ Opp’n to Prior MTD at 18 (D.E. 121).
  16
               But Defendants did not need an unlawful agreement to achieve the purported
  17
       ends of the new alleged conspiracy. Rather, the law itself has proven a sufficient
  18
       alternative, as courts have not only enforced the limited non-compete provisions in
  19
       use by some carriers, but also protected them from interference by those carriers’
  20
       competitors. See supra pp. 1-2. So while Defendants certainly had motive to limit
  21
       turnover and protect their investment in driver education, they had no motive to
  22
       conspire with their competitors to achieve those goals. See Llacua v. W. Range Ass’n,
  23
       930 F.3d 1161, 1179-80 (10th Cir. 2019) (“An inference of conspiracy is
  24

  25
       5
           As one court explained recently, the “analysis of inter-firm communications” at the
  26 pleading stage “is not mechanical.” In re Commodity Exch., Inc., Gold Futures &
       Options Trading Litig., 328 F. Supp. 3d 217, 228 (S.D.N.Y. 2018). Rather, “the
  27 probative value of such evidence depends on the participants, the information
       exchanged, and the context—specifically, the connection between the content and the
  28 . . . conspiracy alleged.” Id.
                                                  17
                    MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                       THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 25 of 39 Page ID
                                  #:3368


   1 impermissible if the defendants ‘had no rational economic motive to conspire . . . .’”

   2 (citation omitted)).     Put another way, it is simply not plausible to suggest that
   3 Defendants entered into a vast conspiracy in violation of the Sherman Act only to

   4 achieve what courts and juries have freely awarded in the form of injunctions and

   5 damages. Nor is it plausible to suggest that the very parties involved in those cases

   6 would have both joined a conspiracy and separately pursued litigation to protect the

   7 same contractual rights.

   8         C.     Considered Collectively, Plaintiffs’ Allegations Do Not Make a
                    Nationwide Conspiracy Plausible.
   9
             Considered cumulatively, Plaintiffs’ allegations simply do not nudge the
  10
       purported nationwide conspiracy across the line from possible to plausible. Indeed,
  11
       the sum total of Plaintiffs’ allegations is entirely unremarkable: each Defendant
  12
       sought to ensure that drivers for whose CDL training they paid did not simply go
  13
       directly to work for a competitor, and at the same time, each decided not to interfere
  14
       with similar contracts in use by other carriers. The plausible inference, Plaintiffs
  15
       doggedly insist, is that these were not self-interested business decisions, but the result
  16
       of a conspiracy between the Defendants. This theory defies logic. Plaintiffs would
  17
       have this Court ignore not only Defendants’ contemporaneous explanations for their
  18
       actions, but also the realities of a legal landscape in which these actions make perfect
  19
       sense as unilateral conduct. Plaintiffs fill this void not with “factual matter” pointing
  20
       to an “illegal agreement,” Twombly, 550 U.S. at 556, but with unadorned ipse dixit.
  21
             What is more, despite insisting that eight motor carriers participated in this
  22
       amorphous, multi-year conspiracy to restrain competition and depress wages
  23
       nationwide, Plaintiffs offer no details as to the circumstances surrounding the
  24
       formation of the actual agreement. Nor do Plaintiffs explain how such an agreement
  25
       between eight carriers could even possibly prove fruitful in the nationwide trucking
  26
       industry—a market in which hundreds of thousands of motor carriers compete to hire
  27
       millions of drivers. Plaintiffs’ silence on these “basic questions,” Kendall, 518 F.3d
  28
                                                  18
                  MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                     THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 26 of 39 Page ID
                                  #:3369


   1 at 1048, is all the more significant given the discovery taken to date. See id. Four

   2 years, five complaints, and hundreds of thousands of discovery documents into this

   3 action, Plaintiffs still have no information to offer about the actual agreement that

   4 supposedly resulted in a nationwide conspiracy.

   5        Unsurprisingly then, Plaintiffs’ efforts to date leave them far short of other no-
   6 poach pleadings that courts within this circuit have deemed sufficient. Plaintiffs in In

   7 re High-Tech Employee Antitrust Litig., for instance, alleged “an interconnected web

   8 of express bilateral agreements.” 856 F. Supp. 2d 1103, 1110 (N.D. Cal. 2012).

   9 “Defendants’ senior executives actively participated in negotiating, executing,

  10 monitoring compliance with, and policing violations of the bilateral agreements,”

  11 plaintiffs further alleged, and also “actively concealed each bilateral agreement,”

  12 including from their own “employees [who] were not informed of, nor did they agree

  13 to, the terms of any of the agreements.”        Id. And unlike the Fourth Amended
  14 Complaint here, the complaint in High-Tech supplied copious details about those

  15 agreements, identifying the specific individuals who entered into them, the specific

  16 conspiratorial communications exchanged, and the dates and places where the

  17 agreements were formed. Id. at 1116-17.

  18        Plaintiffs in In re Animation Workers Antitrust Litigation, also identified the
  19 specific individuals who forged the “no poach” agreements at issue, again describing

  20 specific communications between defendants and the specific days and times on

  21 which the alleged agreements were memorialized. 123 F. Supp. 3d 1175 (N.D. Cal.

  22 2015). So too in Aya Healthcare Services, Inc. v. AMN Healthcare, Inc., No. 17-205,

  23 2018 WL 3032552, at *9-10 (S.D. Cal. June 19, 2018). Plaintiffs there alleged written

  24 contracts between the defendant and its horizontal rivals that contained express “no

  25 poach” provisions, describing those provisions in detail in the complaint. Id. at *2.

  26        Plaintiffs’ operative pleading here lacks anything approaching the specificity
  27 of these cases. Instead, the Fourth Amended Complaint is much closer to the deficient

  28 effort in Frost, in which two courts concluded that the plaintiffs’ § 1 claim required
                                                19
                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                    THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 27 of 39 Page ID
                                  #:3370


   1 too many inferences to withstand dismissal. See supra __. Here, as there, “Plaintiffs

   2 are asking the Court to make too big a leap.” Frost, 2018 WL 6256790, at *5.6

   3       IV. THE FOURTH AMENDED COMPLAINT SHOULD BE DISMISSED
               FOR FAILURE TO ALLEGE A PER SE VIOLATION OR PLEAD A
   4           PRIMA FACIE CASE UNDER THE RULE OF REASON.
   5          The competitive “restraint” that plaintiffs allege in their complaint is primarily
   6 vertical—i.e., it arises from agreements between employers and employees—and it

   7 generates judicially-recognized, procompetitive benefits. For these reasons, it should

   8 be evaluated under the rule of reason rather than the per se rule, as Plaintiffs contend.

   9 And under the rule of reason, the complaint should be dismissed for failure to plead

  10 either a relevant market or Defendants’ market power.

  11          A.    Plaintiffs Fail to Allege a Per Se Violation of the Antitrust Laws
  12          No agreement among competitors violates the antitrust laws unless it
  13 unreasonably restrains trade. United States v. Joyce, 895 F.3d 673, 676 (9th Cir.

  14 2018). In assessing whether a restraint is unreasonable, the “presumptive or default

  15 standard” is the rule of reason, California ex rel. Harris v. Safeway, Inc., 651 F.3d

  16 1118, 1132–33 (9th Cir. 2011), which requires the court to “weigh[] legitimate

  17 justifications for a restraint against any anticompetitive effects.” Paladin Assocs.,

  18 Inc. v. Mont. Power Co., 328 F.3d 1145, 1156 (9th Cir. 2003). Certain categories of

  19 agreements, however, are deemed per se unlawful with no need to assess the

  20 reasonableness of a particular restraint in light of market conditions. See Leegin

  21 Creative Leather Prods., Inc. v. PSKS, Inc., 551 U.S. 877, 886 (2007). This per se

  22 analysis is only appropriate for “conduct that is manifestly anticompetitive, that is,

  23 conduct that would always or almost always tend to restrict competition and decrease

  24 output.” Bus. Elecs. Corp. v. Sharp Elecs. Corp., 485 U.S. 717, 723 (1988).

  25
       6
  26   Plaintiffs’ Cartwright Act claim fails for the same reasons as their Sherman Act
     claim is deficient. “The analysis under California’s antitrust law mirrors the analysis
  27 under federal law because the Cartwright Act was modeled after the Sherman Act.”
     County of Tuolumne v. Sonora Comty. Hosp., 236 F.3d 1148, 1160 (9th Cir. 2001)
  28 (citation omitted); see also High-Tech Employee, 856 F. Supp. 2d at 1114 .
                                                  20
                   MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                      THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 28 of 39 Page ID
                                  #:3371


   1           “[T]he decision of what mode of analysis to apply—per se, rule of reason, or
   2 otherwise—is entirely a question of law for the Court, even though the question might

   3 involve factual disputes.” In re ATM Fee Antitrust Litig., 554 F. Supp. 2d 1003, 1010

   4 (N.D. Cal. 2008); see Phillip E. Areeda & Herbert Hovenkamp, Antitrust Law: An

   5 Analysis of Antitrust Principles and Their Application ¶1909 (4th ed. 2013-2018)

   6 (“While applying any one of antitrust’s modes of analysis might involve many fact

   7 questions, the ultimate selection of a mode is entirely a question of law”).7

   8           Here, Plaintiffs’ antitrust claims are based exclusively on a per se theory of
   9 liability. See 4AC ¶¶ 1, 4, 7, 168, 174. But their factual allegations—even viewed in

  10 the light most favorable to Plaintiffs—describe an alleged agreement that does not fit

  11 into any of the categories that courts have condemned as illegal per se. The alleged

  12 agreement must therefore be analyzed under the rule of reason instead.

  13                  1.    Per Se Analysis is Inappropriate Because The Complaint Alleges
                            Restraints that are Primarily Vertical, With a Horizontal Element
  14
               Plaintiffs have failed to allege the kind of naked horizontal restraint for which
  15
       a per se analysis is appropriate. Looking past Plaintiffs’ conclusory characterizations
  16
       of Defendants’ alleged agreement, the underlying facts recited in the Fourth Amended
  17
       Complaint describe a series of vertical non-compete agreements between Defendants
  18
       and their respective drivers and trainees. The horizontal restraint alleged by Plaintiffs
  19
       is, at most, an agreement not to interfere with these vertical covenants. Such an
  20
       agreement is a far cry from the naked anti-poaching agreements alleged in High-Tech
  21

  22
       7
           Because it is entirely a question of law, District Courts in the Ninth Circuit (and
  23 elsewhere) have found it appropriate to decide on the applicable mode of analysis at
       the pleading stage, especially when the plaintiffs base their antitrust claims
  24 exclusively on a per se theory of liability. See, e.g. In re German Auto. Mfrs. Antitrust
       Litig., MDL No. 2796, 2020 WL 1542373, at *5-6 (N.D. Cal. Mar. 31, 2020)
  25 (applying the rule of reason granting a motion to dismiss when plaintiffs failed to
       adequately allege a per se violation and their allegations “contradict[ed] their assertion
  26 that the [alleged] agreements necessarily lacked any procompetitive effect”); Jain
       Irrigation, Inc. v. Netafim Irrigation, Inc., 386 F. Supp. 3d 1308, 1314 (E.D. Cal.
  27 2019); Surf City Steel, Inc. v. Int’l Longshore & Warehouse Union, No. 14-05604,
       2017 WL 5973279, at *6–7 (C.D. Cal. Mar. 7, 2017), aff’d, 780 F. App’x 467 (9th
  28 Cir. 2019).
                                                   21
                    MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                       THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 29 of 39 Page ID
                                  #:3372


   1 Employees, which were unrelated to any vertical restraints, and lacked any

   2 procompetitive justification.

   3        It is indisputable that vertical restraints, such as employee non-compete
   4 agreements, are evaluated under the rule of reason. See, e.g., Aydin Corp. v. Loral

   5 Corp., 718 F.2d 897, 900 (9th Cir. 1983) (“Employee covenants not to compete or

   6 interfere with the employer’s business after the end of the employment relationship

   7 should not be tested under the per se rule.”); National Soc’y of Prof’l Eng’rs v. United

   8 States, 435 U.S. 679, 689 (1978).

   9        So too, a horizontal agreement not to interfere with another’s driver contracts
  10 should also be evaluated under the rule of reason: it does not fit into any traditional

  11 category of per se unlawful restraints which courts, after considerable experience, can

  12 safely conclude lacks any procompetitive justification. Per se analysis is reserved for

  13 a limited set of naked, horizontal agreements that are always anticompetitive and lack

  14 any procompetitive justification—things like market allocation, bid rigging, tying

  15 arrangements, and price fixing. See, e.g., N. Pac. Ry. v. United States, 356 U.S. 1, 5

  16 (1958) (per se category reserved for agreements “which because of their pernicious

  17 effect on competition and lack of any redeeming virtue are conclusively presumed to

  18 be unreasonable”). “It is only after considerable experience with certain business

  19 relationships that courts classify them as per se violations of the Sherman Act.”

  20 United States v. Topco Assocs. Inc., 405 U.S. 596, 607-08 (1972); see also Bunker

  21 Ramo Corp. v. United Business Forms, Inc., 713 F.2d 1272, 1284 (7th Cir. 1983) (“A

  22 particular course of conduct will not be termed a per se violation ... until the courts

  23 have had considerable experience with that type of conduct…”).

  24        Courts have had relatively little experience with horizontal agreements to honor
  25 their competitors’ vertical, non-compete agreements. The experience courts have had

  26 strongly suggests not only that per se treatment is inappropriate, but that such

  27 agreements are not unlawful at all when evaluated under the rule of reason. Analyzing

  28 an analogous, mixed vertical/horizontal restraint, for example, the district court in
                                                22
                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                    THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 30 of 39 Page ID
                                  #:3373


   1 Hanger v. Berkley Group, Inc., found that an express agreement among competitors

   2 to honor the non-compete provisions in each other’s employment agreements was not

   3 per se illegal, and granted defendant’s motion to dismiss. No. 13-113, 2015 WL

   4 3439255 (W.D. Va. May 28, 2015). The horizontal agreement, it said, was “little

   5 more than a covenant not to violate the law by intentionally interfering with each

   6 other’s employment contracts.” Id. at *7 (emphasis added).

   7          Indeed, Judge Manuel L. Real of the Central District of California expressly
   8 approved a similar agreement between CRST and a competitor, requiring that

   9 competitor to refrain from interfering with CRST’s non-compete agreements with its

  10 drivers. CRST Van Expedited, Inc. v. Werner Enters., Inc., Case No. 04-04676 (C.D.

  11 Cal. July 23, 2007) (D.E. 61) (RJN, Ex. 2). Judge Real deemed that horizontal

  12 agreement to be “proper and lawful.” Id. at 2.

  13         In short, judicial experience with the type of mixed restraint at issue here
  14 reflects its lawfulness under a rule of reason analysis, not its “pernicious effect on

  15 competition and lack of any redeeming virtue.” N. Pac. Ry., 356 U.S. at 5.

  16                2.    The Mixed Restraints Alleged Here Must Be Analyzed Under the
                          Rule of Reason Because They Have Procompetitive Effects.
  17
             The mixed restraints alleged here are also inappropriate for per se analysis
  18
       because they have plausible procompetitive benefits. See Paladin Assocs., 328 F.3d
  19
       at 1155 (“When a defendant advances plausible arguments that a practice enhances
  20
       overall efficiency and makes markets more competitive, per se treatment is
  21
       inappropriate, and the rule of reason applies.”); see also Cal. Dental Ass’n v. FTC,
  22
       526 U.S. 756, 770 (1999).
  23
             It is no exaggeration to state that most of the putative class members in this
  24
       case would not be truck drivers at all but for the type of restraint at issue here. The
  25
       use of non-compete covenants enables Defendants to make significant investments in
  26
       driver training and recruitment in order to mitigate a national driver shortage and to
  27
       augment the pool of qualified drivers. Such covenants are well-recognized as a
  28
                                                 23
                  MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                     THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 31 of 39 Page ID
                                  #:3374


   1 legitimate, pro-competitive practice:

   2            [T]he employer may spend significant resources training an employee,
   3
                but this training could readily be misappropriated by an alternative
                employer, who could afford to pay more because the cost of training
   4            has already been paid. . . . The first employer may combat such
   5
                defections by insisting on an agreement that after training is completed
                the employee may not accept work from a rival for a significant
   6            period—say, five years.
   7
       Areeda & Hovenkamp, ¶ 2134.
   8
                Indeed, courts have acknowledged procompetitive benefits of the very
   9
       contracts at issue here. In CRST Van Expedited, 2006 WL 335765, at *1, a federal
  10
       district court in Oklahoma enjoined J.B. Hunt from interfering with CRST’s student
  11
       driver employment agreements by soliciting and hiring them during the terms of their
  12
       non-compete covenants. The court recognized that competitors’ respect for those
  13
       covenants was essential to CRST’s ability to expand the pool of qualified drivers in
  14
       the midst of the ongoing driver shortage:
  15
                CRST is . . . entitled to pursue its new driver training strategy[,] . . . the
  16            implementation [of which] necessarily requires that CRST have some .
                . . contractual means, of protecting its substantial investment in new
  17
                driver training. . . . [A]t a time of serious and chronic driver shortages,
  18            there is a social interest in protecting the lawful means by which
                industry competitors, such as CRST, have implemented driver
  19
                development and training programs which enlarge the pool of available
  20            drivers and make attractive training and employment opportunities
                available to individuals who could not otherwise afford to pay the cost
  21
                of entry into the pool of available long-haul drivers.
  22
       Id. at *17-18.8 The judicially recognized, procompetitive benefits of the restraint at
  23
       issue make clear, in other words, that per se condemnation is unwarranted.
  24

  25
       8
           The court also recognized that CRST’s driver training program “confers a substantial
  26 benefit on the newly-minted professional driver” and acknowledged that the
       provisions of its contracts requiring the driver to drive for CRST for a specified term
  27 or repay training costs were essential “for the purpose of protecting [CRST’s]
       investment in putting a new driver on the road.” CRST Van Expedited, Inc. v. J.B.
  28 Hunt Transp., Inc., No. 04-651, 2006 WL 335765, at *13 (W.D. Okla. Feb. 14, 2006).
                                                      24
                     MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                        THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 32 of 39 Page ID
                                  #:3375


   1         B.     Plaintiffs Fail to Allege a Prima Facie Case Under the Rule of
                    Reason.
   2
             Because Plaintiffs assert liability based exclusively—but incorrectly—on per
   3
       se illegality, dismissal is warranted without further analysis. See Jain Irrigation, Inc.
   4
       v. Netafim Irrigation, Inc., 386 F. Supp. 3d 1308, 1315 (E.D. Cal. 2019). But even if
   5
       the Court proceeded to analyze Plaintiffs’ allegations under the rule of reason, the
   6
       Fourth Amended Complaint must still be dismissed due to Plaintiffs’ failure to allege
   7
       the facts necessary to plead a prima facie case under that mode of analysis.
   8
             To state a rule of reason claim, a plaintiff must identify a “relevant market,”
   9
       see Tanaka v. Univ. S. Cal., 252 F.3d 1059, 1063-64 (9th Cir. 2001), which must be
  10
       defined in terms of both product and geography, see Newcal Indus., Inc. v. Ikon Office
  11
       Solution, 513 F.3d 1038, 1045 n. 4 (9th Cir. 2008). Plaintiffs offer no allegations as
  12
       to the relevant market here, and their failure to do so warrants dismissal. See Hicks
  13
       v. PGA Tour, Inc., 897 F.3d 1109, 1120 (9th Cir. 2018); see also In re German Auto.
  14
       Mfrs. Antitrust Litig., MDL No. 2796, 2020 WL 1542373, at *6 (N.D. Cal. Mar. 31,
  15
       2020) (where plaintiffs alleged only a per se violation, granting motion to dismiss
  16
       after determining that rule of reason analysis was appropriate).
  17
             Under the rule of reason, if the complaint properly identifies a relevant market,
  18
       the plaintiff also bears the burden of plausibly alleging that the defendant has “market
  19
       power” within that market—otherwise the defendant’s restraint on trade would not
  20
       have a substantial anticompetitive effect. See Newcal Indus., 513 F.3d at 1044-
  21
       45. Market power can be demonstrated by evidence “that the defendant owns a
  22
       dominant share of [the relevant] market” and “that there are significant barriers to
  23
       entry and . . . existing competitors lack the capacity to increase their output in the
  24
       short run.” Id. Here again, Plaintiffs have alleged no facts that would support a
  25
       finding that Defendants have market power in any market. See, e.g. Image Tech.
  26
       Servs., Inc. v. Eastman Kodak Co., 125 F.3d 1195, 1206 (9th Cir. 1997) (“[c]ourts
  27
       generally require a 65% market share to establish a prima facie case of market
  28
                                                  25
                  MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                     THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 33 of 39 Page ID
                                  #:3376


   1 power.”).9 This failure is fatal to any potential rule of reason claim.

   2       V. PLAINTIFFS’ CLAIMS FOR NATIONWIDE DAMAGES PRIOR TO
              APRIL 15, 2016 ARE BARRED BY THE STATUTE OF LIMITATIONS.
   3
              Plaintiffs’ Fourth Amended Complaint purports to assert antitrust claims on
   4
       behalf of “[a]ll current or former drivers ‘under contract’ . . . with” any of the eight
   5
       Defendants “at any time from May 15, 2013 to the present.” 4AC ¶ 147(a). It expands
   6
       the putative class that Plaintiffs proposed in their Third Amended Complaint in two
   7
       significant ways: (1) to include all drivers in the United States—not only those who
   8
       resided in California—who were “under contract” with a named Defendant; and (2)
   9
       to include all drivers “under contract” with three additional carriers: Covenant,
  10
       Paschall, and Stevens. With respect to these two groups, claims were advanced for
  11
       the first time on April 15, 2020. The statute of limitations for both the Sherman Act
  12
       and the Cartwright Act is four years. See 15 U.S.C. § 15b; Cal. Bus. & Prof. Code §
  13
       16750.1. Any claims for damages on behalf of these drivers for the period May 15,
  14
       2013 through April 15, 2016 are accordingly time-barred.
  15
              A.    The Fourth Amended Complaint Does Not Relate Back To
  16                Plaintiffs’ Earlier Complaints.
  17          Federal Rule of Civil Procedure 15(c) governs whether an amendment to a
  18 pleading relates back to the date of an earlier pleading. An amendment seeking to

  19 add a plaintiff, including by expanding the scope of a proposed class, relates back to

  20 the original complaint under Rule 15(c) only when: “1) the original complaint gave

  21 the defendant adequate notice of the claims of the newly proposed plaintiff; 2) the

  22 relation back does not unfairly prejudice the defendant; and 3) there is an identity of

  23 interests between the original and newly proposed plaintiff.” Rosenbaum v. Syntex

  24 Corp. (In re Syntex Corp. Sec. Litig.), 95 F.3d 922, 935 (9th Cir. 1996); Willner v.

  25
       9
  26   Nor could they possibly do so: it is wholly implausible that the named Defendants
     here—representing a miniscule fraction of the hundreds of thousands of truck
  27 companies in the U.S.—have such a dominant share of any national market for the
     services of truck drivers that they are able to control wage levels nationally for any
  28 class of truckers.
                                                 26
                   MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                      THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 34 of 39 Page ID
                                  #:3377


   1 Manpower, Inc., No. 11-2846, 2014 WL 2939732, at *4 (N.D. Cal. June 30, 2014).

   2 The Fourth Amended Complaint—which expands the putative class in two ways as

   3 set forth above—fails to satisfy any of the three requirements for relation back.

   4                1.     Plaintiffs’ Prior Complaints Did Not Give Defendants Adequate
                           Notice of the Claims of the Newly Proposed Class Members.
   5
             “In deciding whether an amendment relates back to the original claim, notice
   6
       to the opposing party of the existence and involvement of the new plaintiff is the
   7
       critical element.” Avila v. I.N.S., 731 F.2d 616, 620 (9th Cir. 1984). “In the context of
   8
       amendments that seek to expand the scope of a putative class, the notice requirement
   9
       is satisfied when ‘the original complaint gave the defendant adequate notice of the
  10
       claims of the newly proposed plaintiff [.]’” Willner, 2014 WL 2939732, at *4
  11
       (alteration in original) (citing Syntex Corp., 95 F.3d at 935). “[N]otice must be
  12
       determined based on the contents of the complaint alone.” Id.
  13
             Here, none of the prior iterations of the complaint gave notice to Defendants of
  14
       the claims of either non-California drivers or drivers “under contract” with the newly
  15
       added Defendants. Rather, such complaints expressly limited the scope of the putative
  16
       class to exclude such drivers. See, e.g., Zinman v. Wal-Mart Stores, Inc., No. 09-
  17
       02045, 2010 WL 2230449, at *2 (N.D. Cal. June 1, 2010) (proposed amended
  18
       complaint did not relate back where prior complaint failed to provide notice to
  19
       defendant of claims of additional types of employees who would be added to putative
  20
       class by amended complaint); see also Cliff v. Payco Gen. Am. Credits, Inc., 363 F.3d
  21
       1113, 1132–33 (11th Cir. 2004). Accordingly, the notice requirement is not met.
  22
                    2.     There Is Not an Identity of Interests Between Plaintiffs and the
  23                       Newly Proposed Class Members, and Relation Back Would
                           Unfairly Prejudice Defendants.
  24
             Identity of interest exists between an original plaintiff and a new plaintiff when
  25
       “[t]he circumstances giving rise to the claim remained the same as under the original
  26
       complaint.” Raynor Bros. v. Am. Cyanimid Co., 695 F.2d 382, 384 (9th Cir. 1982).
  27
       Conversely, identity of interest is not present when the “focus of the litigation changed
  28
                                                  27
                  MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                     THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 35 of 39 Page ID
                                  #:3378


   1 distinctly upon the amendment of the complaint.” Besig v. Dolphin Boating &

   2 Swimming Club, 683 F.2d 1271, 1279 (9th Cir. 1982). Here, the four named Plaintiffs

   3 are all current or former California residents. See 4AC ¶¶ 14-17. None of them alleges

   4 being “under contract” with Covenant, Paschall, or Stevens.            By expanding the
   5 putative class beyond their own limited experience, Plaintiffs have changed the focus

   6 of the litigation—from an alleged conspiracy limited in geographic scope, to a

   7 markedly different one covering an area many times larger. Thus, there is no “identity

   8 of interest” between Plaintiffs and either of the two new groups of drivers they purport

   9 to represent.

  10         The elements of identity of interest and prejudice go hand in hand. When new
  11 and former plaintiffs “have sufficient identity of interests, relation back of the

  12 amendment is not prejudicial to the defendant.” Raynor Bros., 695 F.2d at 384). Here,

  13 however, the earlier complaints provided no notice of the new claims at issue, and

  14 there is no identity of interests between old Plaintiffs and new. Relation back would

  15 therefore clearly prejudice Defendants.

  16         B.      Plaintiffs’ Cursory Allegations of Fraudulent Concealment Are
                     Insufficient To Toll The Statutes of Limitations.
  17
             Apparently recognizing the claims of their expanded class do not relate back,
  18
       Plaintiffs attempt to rely on fraudulent concealment instead. See 4AC ¶¶ 159-64.
  19
       Under that doctrine, “[a] statute of limitations may be tolled if the defendant
  20
       fraudulently concealed the existence of a cause of action in such a way that the
  21
       plaintiff, acting as a reasonable person, did not know of its existence.” Hexcel Corp.
  22
       v. Ineos Polymers, Inc., 681 F.3d 1055, 1060 (9th Cir. 2012). For the doctrine to apply,
  23
       however, the plaintiff must allege (and ultimately prove) facts sufficient to establish
  24
       that: (1) the defendant took affirmative acts to mislead the plaintiff; (2) the plaintiff
  25
       did not have “actual []or constructive knowledge of the facts giving rise to its claim”;
  26
       and (3) the plaintiff acted diligently in trying to uncover the facts giving rise to its
  27
       claim. Id. Moreover, since allegations of fraudulent concealment sound in fraud, they
  28
                                                  28
                  MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                     THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 36 of 39 Page ID
                                  #:3379


   1 are subject to Rule 9(b) and Plaintiffs “must plead with particularity the circumstances

   2 of the concealment and the facts supporting its due diligence.” Conmar Corp. v.

   3 Mitsui & Co. (U.S.A.), Inc., 858 F.2d 499, 502 (9th Cir. 1988).

   4        Here, Plaintiffs fail to state the elements of fraudulent concealment with the
   5 required particularity. First, they fail to identify with any specificity an “affirmative

   6 act to mislead.” Instead, they allege only that “Defendants’ conspiracy was concealed

   7 and carried out in a manner specifically designed to avoid detection.” 4AC ¶ 161. The

   8 only potentially “affirmative act” alleged by Plaintiffs is that Defendants “consistently

   9 represented to Class members that their compensation was fair and competitive

  10 despite knowing that the compensation was in part the product of a collusive market”

  11 which supposedly “lulled plaintiffs and Class members into believing that the

  12 compensation . . . was determined in a competitive market.” Id. ¶¶ 162-163. However,

  13 Plaintiffs identify no specific instance of any Defendant actually making such an

  14 allegedly false representation. Such conclusory and vague allegations are insufficient

  15 to state fraudulent concealment as a matter of law. See, e.g., In re Animation Workers

  16 Antitrust Litig., 87 F. Supp. 3d 1195, 1215-17 (N.D. Cal. 2015) (concluding that

  17 Plaintiffs’ conclusory allegations that defendants engaged in a “secret conspiracy”

  18 and that Defendants’ conspiracy was concealed were insufficient as a matter of law,

  19 as were allegedly “‘pretextual, incomplete or materially false and misleading

  20 explanations for hiring, recruiting and compensation decisions made pursuant to the

  21 conspiracy’” (internal citation omitted)).

  22        Second, notwithstanding Plaintiffs’ formulaic assertions they “had neither
  23 actual nor constructive knowledge of the pertinent facts of the conspiracy constituting

  24 [the newly proposed class members’] claims for relief ” and “did not discover, and

  25 could not have discovered through the exercise of reasonable diligence, the existence

  26 of any conspiracy,” 4AC ¶ 159, their prior pleadings in this case demonstrate

  27 otherwise. “The plaintiff is deemed to have had constructive knowledge if it had

  28 enough information to warrant an investigation which, if reasonably diligent, would
                                                  29
                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                    THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 37 of 39 Page ID
                                  #:3380


   1 have led to the discovery of the fraud.” Beneficial Standard Life Ins. Co. v.

   2 Madariaga, 851 F.2d 271, 275 (9th Cir. 1988). Here, Plaintiffs were obviously aware

   3 of the possible existence of a conspiracy by no later than July 26, 2018, when they

   4 filed their Third Amended Complaint actually alleging a conspiracy. The information

   5 supporting that pleading was undoubtedly sufficient to warrant an investigation.

   6        Finally, Plaintiffs do not even attempt to allege any facts that would support a
   7 claim that they acted diligently. Instead, they attempt to circumvent this requirement

   8 by claiming that they “did not discover, and could not have discovered through the

   9 exercise of reasonable diligence, the existence of any conspiracy.” 4AC ¶ 159. This

  10 is demonstrably false, as Plaintiffs clearly believed they had discovered the existence

  11 of a conspiracy by no later than July 26, 2018. And Plaintiffs fail to allege what

  12 actions they took after this date to support their claim of “reasonable diligence.”

  13        In short, Plaintiffs rely only on “conclusory statements” and fall short of their
  14 obligation    to “plead with particularity the circumstances surrounding the
  15 concealment” accordingly. Rutledge v. Boston Woven Hose & Rubber Co., 576 F.2d

  16 248, 250 (9th Cir. 1978); In re Packaged Seafood Prods. Antitrust Litig., No. 15-2670,

  17 2017 WL 35571, at *14-16 (S.D. Cal. Jan. 3, 2017); In re Animation Workers Antitrust

  18 Litig., 87 F. Supp. 3d at 1216. Accordingly, the doctrine of fraudulent concealment

  19 does not toll the limitations period for the newly expanded putative class.

  20                                    CONCLUSION
  21        For the foregoing reasons, the antitrust claims in the Fourth Amended
  22 Complaint should be dismissed in their entirety with prejudice.

  23

  24

  25

  26

  27

  28
                                                30
                  MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                     THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 38 of 39 Page ID
                                  #:3381


   1 Respectfully submitted,

   2

   3 DATED: June 4, 2020

   4
                                          PILLSBURY WINTHROP SHAW
                                          PITTMAN LLP
   5

   6
                                          By: /s/ James V. Dick
                                          JAMES V. DICK
   7                                      JEETANDER T. DULANI
   8
                                          SCOPELITIS,  GARVIN,                 LIGHT,
   9                                      HANSON & FEARY, P.C.
  10
                                          By: /s/ James H. Hanson
  11                                      CHRISTOPHER C. MCNATT, JR.
  12                                      JAMES H. HANSON
                                          R. JAY TAYLOR, JR.
  13                                      CHARLES ANDREWSCAVAGE
  14
                                          Attorneys for Defendants
  15                                      CRST INTERNATIONAL, INC. and
  16                                      CRST EXPEDITED, INC.

  17                                      MCGUIREWOODS LLP
  18                                      By: /s/ Nicholas J. Giles
  19                                      MATHEW C. KANE
                                          AMY E. BEVERLIN
  20                                      AMY MANNING
  21                                      J. BRENT JUSTUS
                                          NICHOLAS J. GILES
  22                                      JASON LELAND CHRESTIONSON
  23
                                          Attorneys for
  24                                      SCHNEIDER NATIONAL CARRIERS, INC.
  25

  26

  27

  28
                                            31
                MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                   THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
Case 5:17-cv-01261-FMO-SP Document 272-1 Filed 06/04/20 Page 39 of 39 Page ID
                                  #:3382


   1                                          NOSSAMAN LLP
   2
                                              By: /s/ Drew R. Hansen
   3                                          DREW R. HANSEN
   4
                                              SETH M. GOLDSTEIN

   5                                          Attorneys for Defendant
   6                                          C.R. ENGLAND, INC.

   7                                          VARNER & BRANDT LLP
   8
                                              By: /s/ Jeff T. Olsen
   9                                          Richard D. Marca
  10                                          Jeff T. Olsen
                                              Ankit H. Bhakta
  11

  12                                          Attorneys for Defendant
                                              WESTERN EXPRESS, INC.
  13

  14
       All signatories listed, and on whose behalf the filing is submitted, concur in the
  15 filing’s content and have authorized the filing.

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 32
                  MEMORANDUM IN SUPPORT OF DEFENDANTS’ JOINT MOTION TO DISMISS
                     THE ANTITRUST CLAIMS IN THE FOURTH AMENDED COMPLAINT
